DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18: It is unclear if “a measured parameter” referred to in lines 9-10 is the same one referred to in line 3. It is unclear if “an oscillation” referred to in line 8 is the same as the one referred to in line 4.
Claims 19-20 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 11-12, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohl 2018 (US 2018/0371889).
With respect to claim 1: Hohl 2018 discloses a  method of estimating a stability value of a rotating downhole component, the method comprising: 
rotating the downhole component at a varying first rotary speed (¶ [0014, 0018, 0035]; Fig. 4C), the varying first speed having a plurality of first rotary speed values (Fig. 4C); 
identifying an oscillation of the downhole component (25, 64); 
acquiring measurement data from a sensor (16, 29), the measurement data indicative of a measured parameter related to the oscillation of the downhole component at the plurality of first rotary speed values (¶ [0016-17, 0034]); and 
estimating the stability value of the rotating downhole component as a function of an operational parameter based on the acquired measurement data (22; ¶ [0022-23]).
With respect to claim 3: Hohl 2018 further discloses estimating a damping property based on the measurement data (¶ [0016-17, 0021]) and estimating the stability value based on the damping property (¶ [0022-23]).
With respect to claim 4: Hohl 2018 further discloses the oscillation is a torsional oscillation (¶ [0018, 0021, 0034]).
With respect to claim 6: Hohl 2018 further discloses the varying first rotary speed is associated with a low- frequency torsional oscillation (¶ [0018-19]; Fig. 4c; measured frequency can be any value including low-frequency), and the oscillation is associated with a high-frequency torsional oscillation (¶ [0018, 21]).
With respect to claim 11: Hohl 2018 further discloses controlling the operational parameter based on the estimated stability value (Figs. 2, 6).
With respect to claim 12: Hohl 2018 further discloses the rotating downhole component includes a component of a drill string (¶ [0029]).
With respect to claim 18: Hohl 2018 discloses an apparatus for estimating a stability value of a rotating downhole component, the apparatus comprising: 
a sensor (16, 29) configured to generate measurement data indicative of a measured parameter related to an oscillation of the downhole component (¶ [0016-17, 0034]), the downhole component being rotated at a varying first rotary speed (¶ [0014, 0018, 0035]; Fig. 4C), the varying first rotary speed having a plurality of first rotary speed values (Fig. 4C); and 
a processor (15) configured to acquire the measurement data and perform (Figs. 2, 6); 
identifying an oscillation of the downhole component (25, 64); 
acquiring measurement data from a sensor (16, 29), the measurement data indicative of a measured parameter related to the oscillation of the downhole component at the plurality of first rotary speed values (¶ [0016-17, 0034]); and 
estimating the stability value of the rotating downhole component as a function of an operational parameter based on the acquired measurement data (22; ¶ [0022-23]).
	With respect to claim 20: All aspects of the claimed invention are disclosed as discussed in the rejection of claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hohl 2018 as applied to claim 1 above, and further in view of Hohl 2016 (US 2016/0117424).
With respect to claim 17: Hohl 2016 discloses all aspects of the claimed invention except for estimating the stability value includes generating a stability map, the stability map indicating stability values as a function of the operational parameter. Hohl 2016 teaches it known in the art to generate a stability map (¶ [0015]), the stability map indicating stability values as a function of the operational parameter (¶ [0023-24]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the stability map of Hohl 2016 with the invention of Hohl 2018 since doing so would aid users in making drilling decisions (Hohl 2016 ¶ [0023]).

Allowable Subject Matter
Claims 2, 5, 7-10, 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672